      Case 4:18-cv-00225-RSB-BKE Document 32 Filed 04/30/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT

                        FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      SAVANNAH DIVISION

RONNIE NICHOLSON,                )
                                 )
            Plaintiff,           )
                                 )
     v.                          )                             CV 418-225
                                 )
ELIZABETH HARREL; DETECTIVE      )
BANKS; REBEKAH GREGORY; ERIC     )
SMITH; and BYRONY HARRIS,        )
                                 )
            Defendants.          )
                             _________

                                               ORDER
                                               _________

       Let a copy of this Report and Recommendation be served upon counsel for the parties.

Any party who objects to this Report and Recommendation or anything in it must file, not later

than May 18, 2020, written objections specifically identifying the portions of the proposed

findings and recommendation to which objection is made and the specific basis for objection.1

The Clerk will submit this Report and Recommendation together with any objections to United

States District Judge R. Stan Baker on May 19, 2020. Failure to file specific objections within

the specified time means that this Report and Recommendation may become the opinion and

order of the Court, Devine v. Prison Health Servs., Inc., 212 F. App’x 890, 892 (11th Cir.

2006), and may limit a party’s appellate rights. Dupree v. Warden, 715 F.3d 1295, 1300 (11th

Cir. 2013).



       1
           A copy of the objections must be served upon all other parties to the action.
      Case 4:18-cv-00225-RSB-BKE Document 32 Filed 04/30/20 Page 2 of 2



       Requests for extension of time to file objections to this Report and Recommendation

shall be filed with the Clerk of Court for consideration by the undersigned.

       A party may not appeal a Magistrate Judge’s recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by the District Judge.

       SO ORDERED this 30th day of April, 2020, at Augusta, Georgia.




                                              2
